   Case 6:20-cv-00104-RSB-CLR Document 12 Filed 12/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 BILLY MICHAEL SELLERS; and
 PATRICIA SELLERS,

                 Plaintiffs,                                 CIVIL ACTION NO.: 6:20-cv-104

           v.

 FRED HENNRICH; THE HERTZ
 CORPORATION; and JOHN DOE,

                 Defendants.


                                            ORDER

          Before the Court is Plaintiffs’ Motion to Dismiss Defendant The Hertz Corporation

Without Prejudice. (Doc. 11.) Therein, Plaintiffs, citing Federal Rule of Civil Procedure 21, seek

to dismiss, without prejudice, The Hertz Corporation, which—despite apparently having been

served, (see doc. 8)—has not filed an answer or otherwise appeared in this case. (Doc. 11.) No

cross-claims have been asserted against The Hertz Company by any co-defendant. Rule 21

provides that, “[o]n motion or on its own, the court may at any time, on just terms, add or drop a

party.”     Fed. R. Civ. P. 21.    Additionally, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), a plaintiff may dismiss an action by filing “a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment.” See also Plains Growers, Inc.

v. Ickes-Braun Glasshouses, Inc., 474 F.2d 250, 255 (5th Cir. 1973) (“[R]eading the rules

governing dismissal by notice and dismissal by motion together, we conclude that it was intended

by the rule-makers to permit dismissal against such of the defendants as have not served an answer
    Case 6:20-cv-00104-RSB-CLR Document 12 Filed 12/17/20 Page 2 of 2



or motion for summary judgment . . . .”) 1 The Court thus GRANTS the motion, (id.), and

DISMISSES all claims against Defendant The Hertz Corporation, without prejudice, and

DIRECTS the Clerk of Court to update the docket accordingly.

       SO ORDERED, this 17th day of December, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




1
   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to October 1,
1981.


                                                  2
